Citation Nr: 1627680	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  09-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a left meniscectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1967 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In his August 2014 substantive appeal, which perfected the issue before the Board, the Veteran requested a videoconference hearing before a Veterans Law Judge.  VA correspondence in March 2016 notified the Veteran that a Board hearing had been scheduled for April 5, 2016.  However, the Veteran did not report for the hearing and no good cause was shown for his absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (d) (2015).

In December 2012, the Board remanded the claim herein for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran timely perfected an appeal thereafter, and thus the claim is properly before the Board.  

Additional evidence was received by VA subsequent to the most recent, August 2014, statement of the case issued for the issue herein on appeal.  Specifically, a June 2015 VA peripheral nerves conditions was associated with the record.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  The record does not reflect that the additional evidence was submitted by the Veteran.  Nevertheless, the additional June 2015 VA examination is not relevant to the Veteran's claim for an increased rating for his left knee disability.  Thus, a remand to consider such evidence is not warranted.

In a December 1973 application for benefits, the Veteran filed a claim for a tooth extraction.  Additionally, in his August 2014 substantive appeal, the Veteran indicated he intended to claim fibromyalgia rather than a left leg condition.  These issues have not been adjudicated by the AOJ and are referred to the AOJ for clarification.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds the Veteran should be afforded another VA examination with respect to the claim for an increased evaluation for residuals of a left meniscectomy, as the most recent May 2011 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, the May 2011 VA examiner noted findings of crepitus, tenderness, and guarding of movement.  However, the VA examiner did not address additional functional limitations such as pain, weakness, fatigability or incoordination, a necessary part of the examination to be addressed by the examiner.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a remand for another VA examination is warranted.

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the VA Boston Healthcare System in April 2011.  Thus, on remand, updated VA treatment records from the VA Boston Healthcare System, since April 2011, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the VA Boston Healthcare System, since April 2011, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for VA examination to determine the current severity of his service-connected residuals of a left meniscectomy.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, to include range of motion findings in degrees.  Any indicated diagnostic tests and studies, must be accomplished. 

For the Veteran's residuals of a left meniscectomy, the examiner should comment on whether the Veteran has additional functional impairment above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use. 

A complete rationale should be given for all opinions and conclusions expressed in the report. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




